NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                    File Name: 18a0240n.06

                                       CASE NO. 17-5602

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                     )                            FILED
 UNITED STATES of AMERICA,                           )                      May 14, 2018
                                                     )                  DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                           )
                                                     )
                v.                                   )     ON APPEAL FROM THE
                                                     )     UNITED STATES DISTRICT
 WILLARD DEAN HALL,                                  )     COURT FOR THE EASTERN
                                                     )     DISTRICT OF KENTUCKY
       Defendant-Appellant.                          )
                                                     )

Before: NORRIS, BATCHELDER, and STRANCH, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge.                  The defendant appeals the sentence

resulting from his conviction for the production of child pornography. We AFFIRM.

                                                I.

       In March 2015, Willard Dean Hall—a 45-year-old man—created a Facebook profile of a

fictional 15-year-old boy named “Jimmy Slone,” which he used to coerce nude pictures from at

least three minor female victims: FV-1, FV-2, and FV-3, ages 12, 16, and 13, respectively. Hall

would identify a local girl on Facebook, contact her as “Slone,” offer some flattery, and begin to

request, badger, and beg her to send him nude pictures. He sent the girls pictures of “Slone’s”

penis, sent one victim a picture of her in a public place, as proof that he knew who she was, and

sent pictures of guns with threats of self-harm when the victim refused to send nude pictures.

When a victim would relent and send him a nude picture, Hall would use that picture to demand

more pictures by threatening to post the first nude picture publicly. He also threatened to and did
17-5602, United States v. Hall


send those nude pictures to other minors; specifically, he sent nude pictures of FV-1 to FV-3, to

coax FV-3 and extort FV-1. He also sent nude pictures of FV-1 to FV-2’s minor boyfriend, to

persuade that boy to obtain or send back pictures of a certain 9-or-10-year-old girl. According to

Hall, this boy had sent him nude pictures of several other minor females (younger than 14) but

refused the request for pictures of the 9-or-10-year-old girl because she was too young.

        When school officials learned that a “Jimmy Slone” was circulating nude pictures of FV-

1 to students in their school, they contacted the police, who investigated, seized the “Jimmy

Slone” Facebook account, and connected it to Hall. At Hall’s residence, they found computers

and equipment, 525 images (including the victims here), seven videos of child pornography, and

the handguns in the threatening pictures he had sent to the victims. When questioned, Hall

eventually admitted everything. The police arrested Hall and the federal grand jury indicted him

on several counts, including Count 1 - Production of Child Pornography. Hall entered a guilty

plea, pursuant to a plea agreement in which the prosecution dismissed all but Count 1.

        The presentence report (PSR) calculated Hall’s total offense level at 43, based on several

enhancements and one reduction. The two enhancements pertinent to this appeal are:

        38. Adjustment for Role in the Offense: The defendant used or attempted to use a
            person less than eighteen years of age to commit the offense or assist in
            avoiding detection of, or apprehension for, the offense; therefore, increase by
            two levels. USSG § 3B1.4.

PSR at 12-13.

        61. Chapter Four Enhancement: The offense of conviction is a covered sex crime
            (i.e., the production of child pornography), neither USSG §§ 4B1.1 nor
            § 4B1.5(a) apply, and the defendant engaged in a pattern of activity involving
            prohibited sexual conduct, namely at least three instances of the production of
            child pornography given the respective conduct as to FV #1, FV #2, and FV
            #3. Therefore, the defendant is a repeat and dangerous sex offender against
            minors. Per § 4B1.5(b)(1), the offense level is determined as 5 plus the
            offense level determined under Chapters Two and Three.




                                                2
17-5602, United States v. Hall


PSR at 14. Hall’s criminal history category was I, based on no prior crimes and zero points. The

resulting range was life in prison, but the statutory maximum was 360 months. Following

resolution of objections from both parties and a sentencing hearing, the district court considered

the § 3553(a) factors and sentenced Hall to the within-guidelines sentence of 360 months.

                                                II.

        We review the district court’s legal interpretations of the Guidelines de novo. United

States v. Morgan, 687 F.3d 688, 693 (6th Cir. 2012). We review substantive reasonableness

claims for abuse of discretion. United States v. Jackson, 877 F.3d 231, 236 (6th Cir. 2017).

                                                A.

        Hall contends that the 5-level “pattern of conduct” enhancement, U.S.S.G. § 4B1.5(b)(1),

was improper. In calculating Hall’s guideline range, the district court added five levels to Hall’s

offense-level tabulation, pursuant to § 4B1.5(b)(1), based on its finding that Hall had engaged in

a pattern of activity comprising at least three separate instances of the production of child

pornography, namely, FV-1, FV-2, and FV-3. Hall concedes the factual underpinning, see Apt.

Br. at 8 (“Hall cannot dispute that there are two or more instances of prohibited sexual conduct”),

but argues that § 4B1.5(b)(1) is inherently unreasonable “because it results in a guideline higher

than would be achieved if Hall had a prior sex offense conviction,” id. (emphasis added).

        This assertion is untrue. If Hall had a prior sex offense conviction, such that the court

would apply § 4B1.5(a) rather than § 4B1.5(b)(1), as Hall hypothesizes, the resulting advisory

guideline range would be exactly the same, albeit on a different calculation. Moreover, even if

Hall’s assertion were true and the Sentencing Commission had decided to impose a more severe

sentence on a “pattern of conduct” than on a “single prior conviction,” Hall’s disagreement with

such a policy determination (e.g., according to Hall, “a prior sexual offense conviction[] is,

presumably, something that would warrant a greater sentence than a ‘pattern,’” Apt. Br. at 9)

                                                3
17-5602, United States v. Hall


would not render that decision necessarily unreasonable. More importantly, given that we have

upheld the application of § 4B1.5(b)(1) on numerous similar occasions, see United States v.

Brattain, 539 F.3d 445, 447-48 (2008); United States v. Sibley, 681 F. App’x 457, 461-62 (6th

Cir. 2017); United States v. Hammonds, 468 F. App’x 593, 596-97 (6th Cir. 2012), we cannot

agree with Hall’s proposition that the provision itself is inherently unreasonable. In short, the

district court properly applied it the same way to these circumstances. This claim fails.

                                                B.

        Hall contends that the 2-level “use of a minor” enhancement, U.S.S.G. § 3B1.4, was

improper. In calculating Hall’s guideline range, the district court added two levels to Hall’s

offense-level tabulation, pursuant to § 3B1.4, based on its finding that Hall used a minor to

commit or further the crime, i.e., Hall used the nude pictures obtained from FV-1 to coax FV-3

and to barter with FV-2’s minor boyfriend. The court also relied on United States v. Broxmeyer,

699 F.3d 265, 281 (2d Cir. 2012), in finding that § 3B1.4 applies to a scenario, as we have here,

in which a minor photographs herself, i.e., acts as both photographer and subject.

        Hall argues that the application of § 3B1.4 was improper because Broxmeyer applies only

when a defendant uses one minor to photograph another minor. That is both factually incorrect,

as Broxmeyer, 699 F.3d at 281, applies to a scenario such as we have here in which a minor

photographs herself, and legally irrelevant, as the district court alternatively applied § 3B1.4

because Hall used the nude pictures obtained from FV-1 to coax FV-3 and to barter with FV-2’s

minor boyfriend. Thus, we need not decide whether the district court’s reliance on Broxmeyer

was appropriate. Hall has raised no legitimate claim of error on this issue. This claim fails.

                                                C.

        Hall raises three contentions that the within guidelines sentence is substantively

unreasonable, because—he believes—it is greater than necessary to satisfy the § 3553(a) factors.

                                                 4
17-5602, United States v. Hall


It is noteworthy that Hall does not contend that the district court acted arbitrarily or beyond its

authority, or that it clearly erred on any factual findings or considered impermissible factors.

        Hall’s first contention is that the sentence was greater than necessary because his conduct

was, in his opinion, “by no means the worst sort,” Apt. Br. at 12, 16 (citing cases in which the

sentences were 17 and 16 years, respectively, for conduct that Hall believes was worse than his

own). Thus, Hall suggests some type of improper sentencing disparity based on these isolated

cases. But such disparity is not necessarily improper. The guidelines sentencing system of

calculations and factors is designed to create disparities based on the differences in individual

cases and criminals.        Disparities are problematic when they are “national disparities, not

disparities between one individual’s sentence and another individual’s sentence.” United States

v. Jenkins, 528 F. App’x 483, 487 (6th Cir. 2013) (citation and quotation marks omitted).

        Hall also contends that the court overemphasized the harm to the minor victims and the

danger to the public, while ignoring his proffered mitigating factors, namely, his absence of prior

criminal record, mental infirmity from a 2005 auto accident, and willingness to participate in

treatment. Apt. Br. at 13. But a careful review of the sentencing transcript reveals that the court

considered the § 3553(a) factors, as required, and produced a reasoned decision.              Hall’s

disagreement with the court’s subjective view of the factors is not a basis for reversal.

        Finally, Hall contends that long prison sentences do not deter crime and are actually

counterproductive, Apt Br. at 13, insisting that “it is the certainty of punishment rather than the

length of the sentence that actually goes to deterrence,” Apt. Reply Br. at 2. But Hall’s argument

is, at best, one perspective. That the district court was not persuaded does not support a claim of

error. See also United States v. Greer, 872 F.3d 790, 799 (6th Cir. 2017) (rejecting the argument

“that a shorter sentence would be a more effective deterrent than a longer sentence”).




                                                  5
17-5602, United States v. Hall


                                               III.

        For all of the foregoing reasons, we AFFIRM the judgment of the district court.




                                                6